Citation Nr: 1737959	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  10-26 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial disability rating in excess of 30 percent prior to April 28, 2016 and in excess of 50 percent from April 28, 2016 for post traumatic stress disorder (PTSD).

4.  Entitlement to a disability rating in excess of 30 percent for residuals of shell fragment wounds (SFW's) of the right forearm with a scar on the medial third ulnar side and tender volar scar with small retained foreign bodies of the right wrist.

5.  Entitlement to a disability rating in excess of 10 percent for residuals of a muscle injury due to SFW's of the right thigh, including two SFW scars and two donor site scars.

6.  Entitlement to a disability rating in excess of 10 percent for a painful right thigh scar associated with the residuals of a muscle injury due to SFW's of the right thigh.

7.  Entitlement to a compensable disability rating for a left thigh scar due to SFW's.

8.  Entitlement to a compensable disability rating for a right forearm scar due to SFW's.

9.  Entitlement to a compensable disability rating for malaria.


REPRESENTATION

Appellant represented by:	Robert Walsh, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran had active duty service from February 1969 to November 1970.  The Veteran served in Vietnam from September 1969 to August 1970 and he was awarded a Combat Infantryman's Badge and a Purple Heart.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in February 2007, December 2009, May 2010, and May 2016 by the Department of Veterans Affairs (VA) Regional Office (RO), in Detroit, Michigan.  

The February 2007 rating decision granted service connection for PTSD and assigned a 30 percent rating.  The Veteran perfected an appeal. During the appeal, a May 2016 rating decision assigned a 50 percent rating to the PTSD from April 28, 2016.  This award does not constitute a full grant of the benefits sought.  Therefore, this issue remains on appeal.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Veteran testified at a Board hearing before the undersigned in June 2015; a transcript of that hearing is associated with the claims file.    

In June 2015, this appeal was remanded to the Agency of Original Jurisdiction (AOJ).  The Board is satisfied that there has been substantial compliance with the remand directives for the issues of service connection for hearing loss and tinnitus and higher ratings for the PTSD and malaria.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the Veteran the right to compliance with the remand orders).  The Veteran was provided adequate VA examinations.  The Board finds it may proceed with a decision at this time.

A May 2010 rating decision granted entitlement to a total rating due to individual unemploybility due to service-connected disabilities (TDIU) from May 16, 2009.  

The issues of entitlement to an increased disability ratings for the service-connected SFW's of the right forearm with a scar on the medial third ulnar side and tender volar scar with small retained foreign bodies of the right wrist, residuals of a muscle injury due to SFW's of the right thigh, including two SFW scars and two donor site scars, right thigh scar, left thigh scar, and right forearm scar are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the Vietnam war era from September 1969 to August 1970, he engaged in combat with the enemy, and he was awarded a Combat Infantryman's Badge and a Purple Heart.    

2.  The Veteran was exposed to acoustic trauma in active service. 

3.  The Veteran's bilateral hearing loss first manifested over 20 years after service separation, and is not related to exposure to acoustic trauma during his period of active service or to other injury or event in active service. 

4.  The Veteran's tinnitus first manifested over 20 years after service separation, and is not related to exposure to acoustic trauma during his period of active service or to other injury or event in active service.   

5.  Prior to April 28, 2016, the Veteran's service-connected PTSD was manifested by occupational and social impairment due to mild symptoms with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily, and did not more closely approximate the criteria for occupational and social impairment with reduced reliability and productivity, or difficulty in establishing or maintaining effective work and social relationships; with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; or with total occupational and social impairment.

6.  From April 28, 2016, the Veteran's service-connected PTSD is shown to be manifested by a disability picture that more nearly approximated that of occupational and social impairment resulting in reduced reliability and productivity and difficulty in establishing effective work and social relationships, and did not more closely approximate the criteria for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood and an inability to establish and maintain effective relationships or total occupational and social impairment.

7.  The Veteran does not have active malaria or any residuals of malaria affecting a body system.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385, 3.655 (2016). 

2.  The criteria for the establishment of service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

3.  The criteria for an initial rating in excess of 30 percent rating prior to April 28, 2016 and in excess of 50 percent rating from April 28, 2016 for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).

4.  For the entire appeal period, the criteria are not met for a compensable disability rating for malaria.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.88b, Diagnostic Code 6304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Duty to Notify and Duty to Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has met its duty to notify for the claims.  The Board finds that the Veteran has been provided adequate notice.  The RO provided notice letters to the Veteran in April 2006, May 2008, January 2009, October 2009, and April 2016.  The AOJ then readjudicated the claims, most recently in the June 2016 supplemental statement of the case.  The record shows that the Veteran received notice letters pertaining to all issues on appeal, advising what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  

The Veteran's claim for a higher initial rating for PTSD arises from his disagreement with the February 2007 rating decision.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Board finds that all relevant evidence has been obtained with regard to the claims and that the duty to assist requirements have been satisfied.  Service treatment records are associated with the file.  VA treatment records, private treatment records, and Social Security Administration records are associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the claims.  In April 2006, May 2008, January 2009, February 2009, and May 2016, the Veteran, in response to VA's requests for information and evidence, informed VA that he had no additional information or evidence to submit in support of his claims.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  

The Veteran underwent VA psychiatric examinations in July 2008, April 2010, and May 2016, and VA malaria examinations in November 2009 and May 2016 to obtain medical evidence as to the severity of the service-connected disabilities.  The VA examinations were conducted by medical professionals and were based on review of claims file, solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The examination reports are accurate and fully descriptive.  The Board finds that the VA examination and medical opinions, taken together, are adequate for adjudication purposes.  The examinations were performed based on a review of claims file, a solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The Board finds that for these reasons the Veteran has been afforded an adequate examination.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

VA provided VA audiometric examinations in May 2006, April 2010, and May 2016 and obtained medical evidence and opinions as to the nature and likely etiology of the claimed bilateral hearing loss and tinnitus.  The VA audiologists provided medical opinions as to whether the claimed hearing loss and tinnitus are related to acoustic trauma in active service.  The examination and medical opinion are adequate because the VA examiners performed the examinations and issued medical opinions based on review of claims file, solicitation of history and symptomatology from the Veteran, and an examination of the Veteran.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The duties to notify and assist have been met.  No further notice or assistance is required in this appeal.  

2.  Service Connection: Legal Authority

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  The reasons for granting or denying service connection in each case shall be recorded in full.  38 U.S.C.A. § 1154 (b) (West 2014); 38 C.F.R. § 3.304 (d) (2016). 

Where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

Diseases of the nervous system including sensorineural hearing loss and tinnitus are listed among the "chronic diseases" under 38 C.F.R. § 3.309(a).  The United States Court of Appeals for Veterans Claims (Court) held that tinnitus, at a minimum where there is evidence of acoustic trauma, is also a chronic disease under 38 C.F.R. § 3.309 (a), as an organic disease of the nervous system.  Fountain v. McDonald, 27 Vet. App. 258, 275-75 (2015).

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a disease noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures puretone threshold hearing levels (in decibels) over a range of frequencies (in hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

3.  Analysis: Service Connection for Hearing Loss and Tinnitus  

The Board finds that the evidence establishes that the Veteran engaged in combat with the enemy in active service and he sustained acoustic trauma during such service.  Service records show receipt of the Purple Heart and Combat Infantryman's Badge in Vietnam.  The records show that the Purple Heart was awarded for injuries sustained due to a mortar explosion in combat.  Thus, the Board finds that the provisions of 38 U.S.C.A. § 1154 (b) and 38 C.F.R. § 3.304 (d) are applicable.

Section 1154 (b) addresses the combat veteran's ability to allege that an event occurred in service while engaging in combat.  See Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).  That section, however, does not address the questions of either current disability or nexus to service, both of which competent medical evidence is generally required. Id. citing Caluza v. Brown, 7 Vet. App. 498, 507 (1995).  

The Board finds that the weight of the competent and credible evidence establishes that the Veteran does have current bilateral hearing loss as defined by 38 C.F.R. § 3.385 and tinnitus.  The findings of the May 2016 VA audiometric examination show that the Veteran meets the requirements of 38 C.F.R. § 3.385.  The diagnosis was sensorineural hearing loss of the right and left ear and moderate to profound sensorineural hearing loss of the left ear and tinnitus.

The Veteran asserts that he has hearing loss and tinnitus due to acoustic trauma in service.  See the March 2006 statement.  The April 2010 VA audiometric examination report indicates that the Veteran reported a positive history of acoustic trauma during military service when the Veteran suffered lower extremity shrapnel fragment wounds when in close proximity to an explosion during military service.  The Veteran is competent to describe being exposed to loud noise, such as that caused by weapons and explosions.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  The Veteran's lay statements are found to be credible as they have been consistent and are confirmed by the circumstances of his service, including his combat service.  For this reason, the in-service injury of acoustic trauma to both ears is established.  Military noise exposure alone is not considered to be a disability; rather, the noise exposure must result in a hearing loss disability.

The May 2006 VA examination report indicates that the Veteran reported ringing in the ears has been noticeable for less than 5 years.  He reported that the hearing loss and tinnitus was gradual over 10 years and it was noticeable upon waking for the past two years.  A December 2007 private audiology evaluation by S.R. Rehab Center indicates that the Veteran reported that he began to perceive his hearing loss 6 or 7 years ago.  The report notes that the Veteran reported that this tinnitus has been present for the past 8 to 10 years.  In handwritten notations, initialized K.M.P., the report was changed to state that the tinnitus began in military service and became worse in the past 8 to 10 years.  In September 2009, the Veteran stated that his tinnitus and hearing loss began when he was on active duty and has continued or gotten progressively worse since that time.    

The April 2010 VA audiometric examination report indicates that the Veteran reported a positive history of acoustic trauma during military service when the Veteran suffered lower extremity shrapnel fragment wounds when in close proximity to an explosion during military service.  At that time the Veteran noted a sudden and temporary loss of hearing, which he stated lasted approximately two minutes.  This incident was also accompanied by temporary tinnitus, which the Veteran stated later resolved, returning some 10 to 15 years ago. 

At the hearing before the Board in June 2015, the Veteran stated that the ringing in the ears began in active service and it started right after active service.  Board Hearing Transcript pages 11 to 14.  The May 2016 VA audiometric examination report indicates that the Veteran reported the onset of tinnitus was 25 to 30 years prior. 

The Board finds that the weight of the competent and credible evidence establishes that the current Veteran's bilateral hearing loss and tinnitus first manifested many years after active service and are not medically related to his active service.  The Board first notes that because of the Veteran's combat service, he is presumed to have had an injury and disability from that injury relating to his claimed hearing loss disorders.  Notably, however, the evidence following such injury and disability shows that a disability was no longer present by the time the Veteran existed service.  The service treatment reports following his combat period do not reflect any complaints, diagnoses or treatment for hearing loss.  Clinical examination of the ears was normal.  The Veteran's entrance audiometric examination is not legible.  His November 1970 separation examination report shows that he had normal hearing.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
X
5
LEFT
10
0
0
X
0

The Veteran denied having hearing loss or ear trouble.  The Veteran separated from active service in November 1970.   

The Veteran asserts that he did not undergo audiometric testing upon service separation.  See the Veteran's testimony at the Hearing before the Board in June 2015.  However, the Board notes that the November 1970 separation examination report discussed above shows that audiometric testing was performed; the separation examination report sets forth the audiometric findings.  The Board notes that the separation examination report identifies by Veteran by name, birth date, and social security number and lists his injuries due to the SFWs.  The Board finds that the weight of the evidence establishes that the separation examination report is the Veteran's separation examination report.  The Board further finds that the service separation examination is more probative than the Veteran's statements made decades after service.  The separation examination report indicates that audiometric testing was conducted.  

The Board finds that the service treatment records including the separation report made during service are more probative than the Veteran's lay statements made over 30 years after service in connection with his claim for compensation benefits.  The lay and medical evidence generated at the time of the Veteran's period of service is highly probative.  These records and statements are contemporaneous with the Veteran's period of service.  These records contain information that is inherently more reliable than information recorded at a later time, in this case, information recorded over 30 years after the event in question.  These records were generated contemporaneously with the Veteran's service, and therefore are felt to have greater probative value than assertions made more than 30 years after service and in conjunction with a claim for VA benefits.  Curry v. Brown, 7 Vet. App. at 68 (noting that contemporaneous evidence has greater probative value than history as reported by a veteran).  The Board accords greater probative weight to the official service department records indicating the Veteran underwent audiometric examination upon separation examination because they are official records which were created contemporaneously with his service and with the intent of specifically documenting his present health and any medical defects or disabilities at separation.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneously-dated evidence has greater probative value than a contrary history as reported by an appellant long after the fact).

The Board finds that the more probative evidence establishes that the current Veteran's bilateral hearing loss and tinnitus first manifested many years after service separation.  The evidence of record shows that the Veteran reported that his tinnitus symptoms and hearing loss first began in active service.  However, these statements are inconsistent with the service treatment records and the Veteran's own statements made after active service.   

Review of the record shows that the Veteran began to consistently report that he had tinnitus and hearing loss in active service and since active service after his claim for compensation was denied in February 2007.  Upon VA examination in 2006, he first reported that the symptoms began decades after active service.  In weighing credibility, VA may consider bias, self-interest, consistency with other evidence of record, and desire for monetary gain.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995). 

The Board finds that the Veteran's credibility is undermined by the fact that his own statements concerning the tinnitus and hearing loss symptoms are not supported by the evidence of record including the lay and medical evidence generated at the time of service.  The lay and medical evidence generated at the time of the Veteran's period of service is highly probative.  As noted, the service treatment records show that the Veteran denied having hearing loss or ear trouble upon separation examination and he had normal hearing.  The Veteran's post service statements concerning the onset of hearing loss and tinnitus are inconsistent and contradictory.  For these reasons, the Board finds that the Veteran's report of hearing loss symptoms and tinnitus in service and continuously since service have limited or no probative weight. 

The Board acknowledges that the Veteran is competent to testify as to observable symptoms such a ringing in the ears.  See Charles v. Principi, 16 Vet. App. 370 (2002) (the Court has specifically held that tinnitus is a type of disorder associated with symptoms capable of lay observation.).  However, for the reasons discussed above, the Board finds the Veteran's statements as to the onset of the tinnitus symptoms to be inconsistent and thus, not credible.  Thus, the Veteran's lay statements are not sufficient to establish the onset of tinnitus in active service and since active service.  

The Board acknowledges Hensley v. Brown, 5 Vet. App. 155 (1993), in which the Court stated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service.  Id. at 159.  The Court explained that, when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, the veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service.  Id. at 160.  A medical opinion based solely on the absence of documentation in the record is inadequate, and a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).

The Board finds that the weight of the competent and credible evidence establishes that the current sensorineural hearing loss and tinnitus are not due to or related to service, to include the noise exposure in service.  There is no medical evidence showing a diagnosis of right or left ear sensorineural hearing loss within one year from service separation in November 1970.  The Veteran has not identified or submitted any medical evidence showing a diagnosis of sensorineural hearing loss within one year from service separation.  The Board finds that the weight of the competent and credible evidence establishes that the tinnitus first manifested decades after service separation.  Thus, service connection for bilateral hearing loss and tinnitus on a presumptive basis under 38 C.F.R. § 3.307 (a) is not warranted. 

The Board has considered the provisions of 38 C.F.R. § 3.303 (b).  The weight of the evidence shows that there were no chronic symptoms of bilateral hearing loss or tinnitus during service or continuous symptoms of hearing loss and tinnitus since service until about the mid 1990's or 2000's.  The more probative evidence including the service treatment records do not document hearing loss or tinnitus symptoms or complaints until over two decades after service.  This lengthy period of time without complaints or treatment, while not dispositive, is a factor that weighs against the finding that the bilateral hearing loss and tinnitus have existed since service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a lengthy period without medical complaints about a condition can be considered as a factor in resolving a claim).

The Board finds that the weight of the competent and credible evidence establishes that the current Veteran's bilateral hearing loss and tinnitus are not medically related to his active service. 

The May 2006 VA audiometric examination report indicates that Veteran was afforded an audiometric examination.  The Veteran had a hearing loss disability for VA purposes in the left ear but the hearing in the right ear was normal for VA purposes.  The VA audiologist opined that the hearing loss and tinnitus were not caused by or a result of the Veteran's military service.  The VA audiologist indicated that the Veteran entered the military service with bilateral normal hearing, per pure tone air conduction thresholds.  The Veteran suffered shrapnel wounds to his left and right side while in Vietnam.  The Veteran reported that a mortar exploded very close to him causing dirt to rise and shrapnel wounds on his limbs.  He reported that if the mortar was a few feet away from him the explosion would have killed him.  He denied any temporary or sudden changes of hearing or tinnitus at that time.  He denied having tinnitus in active service.  

The VA audiologist noted that service connection for SFWs and malaria was established in 1970 and there were no other claims filed in regard to hearing loss or tinnitus before the request dated in February 2006.  The VA audiologist further noted that the Veteran reported tinnitus onset of 5 years ago, not consistent with military noise exposure.  The VA audiologist stated that the Veteran functions with clinically normal hearing in the right ear, with the exception of a mild hearing loss at 8000 Hz and a mild high frequency sensorineural hearing loss above 2000 Hz for the left ear, consistent with the history of recreational shooting.  The VA audiologist opined that the degree of hearing impairment in the left ear today was not consistent with the acoustic trauma that the Veteran would have suffered in the military service with an incident like the one described above.  

The VA audiologist opined that in her clinical and professional opinion, the Veteran's hearing loss was not caused by the military service but by over 40 years of recreational shooting as a right-handed shooter (shooter's ear) affecting the left ear.  The Veteran had reported that post service his occupation was tool and die maker from 1980 to present and his employer had a hearing conservation program and he used hearing protection.  He reported pistol shooting for 15 years with hearing protection use, small game and deer hunter since age 14, lawn care equipment as needed with hearing protection use, and saw, drill, and chainsaw use with hearing protection use.  The VA audiologist opined that the etiology of the tinnitus was most likely non-military noise exposure because the Veteran denied having tinnitus in military service, he reported an onset four or five years ago, and the etiology of the tinnitus was most likely due to recreational hunting and shooting as a right handed shooter.  

The April 2010 VA audiometric examination report indicates that Veteran had a positive history of acoustic trauma during military service when the Veteran suffered lower extremity shrapnel fragment wounds when in close proximity to an explosion during military service.  At that time the Veteran noted a sudden and temporary loss of hearing, which he stated lasted approximately two minutes.  This incident was also accompanied by temporary tinnitus, which the Veteran stated later resolved, returning some 10 to 15 years ago.  Audiometric testing revealed that the Veteran had a hearing loss disability for VA purposes in the left ear but the hearing in the right ear was normal for VA purposes.   
 
The VA audiologist opined that the Veteran's claimed hearing loss and tinnitus are not caused by or a result of combat/acoustic trauma during active service.  The VA audiologist noted that the Veteran's service medical records showed he entered active military duty in February 1969 with normal, bilateral hearing sensitivity according to his pure tone, air conduction thresholds.  The Veteran reported having acoustic trauma to mortar or booby trap that left him temporarily deaf for approximately 2 minutes and with lower extremity shrapnel fragment wounds.  He exited military duty with normal bilateral hearing sensitivity according to his pure tone, air conduction thresholds of record.  The VA audiologist indicated that there was no permanent change in his bilateral hearing sensitivity throughout his active military service.  There was no evidence of problems with his eardrums, ear drainage, head injury or complaints of tinnitus.  The VA audiologist noted that research studies have shown that hazardous noise exposure has an immediate effect on hearing, and it is usually temporary at first.  It does not have a delayed onset or nor is it progressive or cumulative.  The VA audiologist cited to the references: Otolaryngology, Volume II, 3rd Edition, Paparella & Shumrick, WB Saunders Co. 1991, p. 1639; and 2005 finding from the Institute of Medicine's landmark study: Noise & Military Service: 3. NOISE MANUAL, (Fifth Edition, edited by Berger et al., AIHA Press 2000,p.459.).  The VA audiologist stated that based on these studies, the Veteran's hearing test at the time of his military separation accurately represents the effects of any hazardous noise exposure the Veteran sustained during active military service.  The first documented evidence of hearing loss was the hearing conservation employment audiogram from Flex-N-Gate dated August 2002, 32 years post-military service.  The VA audiologist noted that additional audiograms from this employer revealed a positive standard threshold shift for the left ear on August 14, 2002 and again on June 21, 2004, indicating significant civilian occupational, and or, recreational noise exposure post-military service.  It was noted that on May 1, 2006 the Veteran complained of having bilateral tinnitus the past 4 to 5 years.  The VA audiologist indicated that this report concurs with the Veteran's standard threshold shift per the civilian hearing conservation audiograms submitted.  According to the NOISE MANUAL, (Fifth Edition, edited by Berger et al., AIHA Press 2000, p.125). only seldom does noise cause a permanent tinnitus without also causing hearing loss.  The VA audiologist indicated that the Veteran exited military service with normal, bilateral hearing sensitivity.  There was no evidence of a standard threshold shift for either ear.  The VA audiologist stated that based on this evidence, the Veteran's current hearing loss was acquired post military service and the current tinnitus was more likely than not related to the hearing loss.  The VA audiologist opined that the Veteran's current hearing loss and tinnitus were not due to military service acoustic trauma/noise exposure, but more likely than not due to post-military civilian occupational and/or recreational noise exposure.

The April 2016 VA audiometric examination report indicates that the VA audiologist opined that the Veteran's right and left ear hearing loss was not at least as likely as not (50 percent probability or greater) caused by or a result of an event in military service.  The VA audiologist stated that Veteran exited military service with normal hearing sensitivity as per his pure tone audiogram completed at separation.  When comparing his enlistment test to his separation test, there was no shift in hearing at any frequency for either ear.  The VA audiologist stated that in the hearing testimony transcript, the Veteran states that he did not have a hearing test at separation but there is clearly a separation exam with a separation hearing test in the service treatment records; it is dated November 12, 1970.  The VA examiner noted that the separation report was very specific to this Veteran and has lots of detail about his leg injury and there is no reason to believe that this pure tone hearing test was not completed.  The VA audiologist noted that in addition, on the same date, the Veteran filled out a Report of Medical History checklist and signed it that stated he had no ear trouble and no hearing trouble.  

The VA audiologist stated that hearing loss does not happen after separation if it is from military noise, it is immediate; however, it was not present at separation.  The VA audiologist noted that the exam requests asks to address any possible delayed onset of loss.  The VA audiologist stated that 

"hearing loss from noise does not happen in a delayed fashion.  Hearing loss from hazardous noise causes a change in hearing or a loss in the shape of a noise notch.  There was no notch at separation. There was no change in the shape of a notch.  There was no change at all.  In fact, today, there is still no notch to the shape of his hearing.  There is no basis to assume that this is from military noise, immediate or delayed, as there is no evidence to support that this is from acoustic trauma.  In addition, this is not just the VA tests.  He had a private test from an audiologist in 2007.  There was no notch on that test either.  Hearing loss from noise exposure causes a notch in the shape of the hearing thresholds.  There is no such notch to this loss.  "This 'notching' is in contrast to age-related hearing loss, which also produces high frequency hearing loss, but in a down-sloping pattern without recovery at 8000Hz".  

The VA audiologist acknowledged that this ACOEM statement was developed by the ACOEM Noise and Hearing Conservation Committee under the auspices of the Council on Scientific Affairs.  It was peer-reviewed by the Committee and Council and approved by the ACOEM Board of Directors on October 27, 2002.  The VA audiologist cited to American College of Occupational and Environmental Medicine, Position paper Noise-induced Hearing Loss, Copyright 2002, p.1. 

The VA audiologist further noted: 

"Typically, the hearing loss abruptly reaches a maximum between 3000 and 6000 Hz, followed by a return toward normal hearing at still higher frequencies.  This particular pattern of hearing loss,..., is typically referred to as the 'noise-notch' audiogram.  It is a clinical hallmark often used to distinguish noise-related high-frequency hearing loss from that associated with other etiologies."  

The VA audiologist cited to Noise and Military Service, Humes, L., Loellenbeck, L., and Durch, J., Eds. Institute of Medicine of the National Academies, National Academies Press, Washington, DC, 2006, p. 38. 

The VA audiologist further stated that "a hallmark of noise-induced hearing loss is the appearance of a hearing loss for high-frequency sounds, with the worse hearing thresholds typically occurring at frequencies of 3000 - 6000 Hz" and cited to Noise and Military Service, Humes, L., Loellenbeck, L., and Durch, J., Eds. Institute of Medicine of the National Academies, National Academies Press, Washington, DC, 2006, p. 21.

The VA audiologist further stated that "Furthermore, there is no peer reviewed evidence based on human models to support that hearing loss would happen in a delayed fashion.  This would absolutely be delayed as even as recently as his 2006 test, there wasn't enough loss to even meet VA disability guidelines, so one would have to assume that the loss was delayed by 45+ years.  That is far more consistent with hearing loss from presbycusis (aging) that it is to assume an unproven theory that hearing loss could happen from noise exposure but be delayed by 45 years.  "Most scientific evidence indicates that previously noise-exposed ears are not more sensitive to future noise exposure and that hearing loss due to noise does not progress (in excess of what would be expected from the addition of age-related threshold shifts) once the exposure to noise is discontinued.""  The VA audiologist acknowledged that this ACOEM statement was developed by the ACOEM Noise and Hearing Conservation Committee under the auspices of the Council on Scientific Affairs.  It was peer-reviewed by the Committee and Council and approved by the ACOEM Board of Directors on October 27, 2002."  The VA audiologist cited to American College of Occupational and Environmental Medicine, Position paper Noise-induced Hearing Loss, Copyright 2002, p. 1. 

The VA audiologist further stated that "The Institute of Medicine stated there was insufficient scientific basis to conclude that permanent hearing loss directly attributable to noise exposure will develop long after noise exposure.  Based on the objective evidence (audiograms), there is no evidence on which to conclude that this veteran's current hearing loss was caused by or a result of the veteran's military service, including noise exposure.  "There is not sufficient evidence from longitudinal studies in laboratory animals or humans to determine whether permanent noise-induced hearing loss can develop much later in one's lifetime, long after the cessation of that noise exposure.  Although the definitive studies to address this issue have not been performed, based on the anatomical and physiological data available on the recovery process following noise exposure, it is unlikely that such delayed effects occur."  The VA audiologist cited to Noise and Military Service, Humes, L., Loellenbeck, L., and Durch, J., Eds. Institute of Medicine of the National Academies, National Academies Press, Washington, DC, 2006, p 47.

The VA audiologist indicated that of particular note, the Veteran reports he did have overall noise exposure to gunfire, explosions and vehicle noise (road and aircraft).  He does not recall having any temporary hearing loss after the booby trap that caused his leg and shrapnel injuries.  He stated he didn't even hear the booby trap, he only saw the dirt fly.  The VA audiologist indicated that this does seem consistent with his tests showing no change in hearing and no noise notch from acoustic trauma.  The VA audiologist concluded that a nexus to military service is not found.

The Board finds the VA medical opinions to be highly probative since the VA audiologists reviewed the Veteran's claims file and medical history, considered the acoustic trauma in service and after service, considered the Veteran's report of symptoms, and provided a rationale for the opinion.  Specifically, the audiologists noted that audiometric testing at the Veteran's separation physical showed no hearing loss, and there was normal hearing during service, and the evidence shows that the hearing loss first manifested many years after the acoustic trauma in active service.  The VA medical opinions states that the claims file was available and reviewed, and cited to the medical research that supported the opinions.  The Board finds that the opinions are based upon sufficient facts and data and this opinion is probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The opinions are consistent with the Veteran's service treatment records and the other competent and credible evidence of record. 

The Board has considered the Court's holdings in Hensley v. Brown, 5 Vet. App. 155 (1993) and Dalton v. Peake, 21 Vet. App. 23 (2007).  The Board finds that the VA medical opinions are adequate.  The VA audiologists based the opinions on the findings of normal hearing in active service including upon separation examination in November 1970, not upon the absence of documentation in service.  The VA audiologists considered the Veteran's report of history and the onset of symptoms.  The Veteran has not submitted competent lay or medical evidence that the current hearing loss disability is causally related to service.  The Board finds that the opinions are based upon sufficient facts and data and that the opinions are probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The opinions are consistent with the Veteran's service treatment records and the other competent and credible evidence of record. 

As discussed above, the Veteran has made a general assertion that the hearing loss and tinnitus are related to noise exposure in service.  However, the Board cannot rely on the Veteran's general assertion as to medical nexus to service because he is not shown to possess the type of medical expertise that would be necessary to opine regarding the etiology of hearing loss, which requires the administration of sophisticated testing.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  The question of causation, in this case, involves a complex medical issue that the Veteran is not competent to address. 

The Veteran and his attorney submitted articles and medical information in support of the claims for service connection.  The article and information essentially state that tinnitus is usually a symptom of noise induced hearing loss.  See Just the facts..., Tinnitus and Noise-Induced hearing loss.  The Veteran submitted an article entitled Roadside bombs taking a toll on troops' hearing, from Stars and Stripes, June 24, 2007.  The Veteran also submitted a chapter entitled Noise Induced Hearing loss from Noise and Military Service: Implications for Hearing Loss and Tinnitus.  The excerpt indicates that "The purpose of this chapter is to provide background material on noise-induced hearing loss to facilitate understanding of the evidence on noise-induced hearing loss in military personnel..."  The chapter further indicates that "There is not sufficient evidence from longitudinal studies in laboratory animals or humans to determine whether permanent noise induced hearing loss can develop much later in one's lifetime, long after the cessation of that noise exposure.  Although the definitive studies to address this issue have not been performed, based on the anatomical and physiological data available on the recovery process following noise exposure it is unlikely that such delayed effects occur."  Id. at page 47.  

The Board notes that medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See 38 C.F.R. § 3.159 (a)(1) (competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses).  In this regard, the Board notes that treatise evidence must "not simply provide speculative generic statements not relevant to the Veteran's claim."  Wallin v. West, 11 Vet. App. 509, 514 (1998).  Instead, the treatise evidence, "standing alone," must discuss "generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion."  Id. (citing Sacks v. West, 11 Vet. App. 314, 317 1998)); see also Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (medical treatise evidence must demonstrate connection between service incurrence and present injury or condition). 

Here, the Board finds that the submissions provide medical information that is either very general in nature or inconclusive.  The articles indicate that hearing loss may be caused by noise exposure including the noise exposure in military service and in combat.  The Board does not dispute this.  The treatise evidence submitted by the Veteran does not support his assertion that hearing loss may manifest many years after the acoustic trauma.  In fact, the information submitted by the Veteran indicates that there is not sufficient evidence from longitudinal studies to determine whether permanent noise induced hearing loss can develop much later in one's lifetime, long after the cessation of that noise exposure, and although the definitive studies to address this issue have not been performed, based on the anatomical and physiological data available on the recovery process following noise exposure, it is unlikely that such delayed effects occur.  The articles and information submitted by the Veteran do not indicate that there is conclusive evidence to prove such link or causation.  The treatise evidence submitted by the Veteran provides only general information rather than a generic relationship with a degree of certainty such that, under the facts of this specific case, there is at least plausible causality between the Veteran's acoustic trauma in service and the later development of the hearing gloss or tinnitus.  The treatise evidence and medical information do not address the specific facts of the Veteran's claim before the Board.  Further, the treatise evidence submitted by the Veteran is not accompanied by the opinion of any medical expert to link the speculation in the article to the specific facts of the Veteran's case. 

As such, the Board concludes that the studies and articles are insufficient to establish the required medical nexus between the Veteran's hearing loss and tinnitus and the injury in service.  The Board finds that the treatise evidence and medical information are afforded no probative weight as the generic medical journal or treatise evidence and medical information do not specifically state an opinion as to the relationship between the Veteran's hearing loss and tinnitus and active service and this evidence is insufficient to establish the element of medical nexus evidence.  See Sacks v. West, 11 Vet. App. 314 (1998).

Further, the generic/generalized treatise evidence and medical information are outweighed by the VA medical opinions which were rendered by licensed audiologists who reviewed the complete claims file, considered the specific facts in the Veteran's case, considered medical research and studies pertinent to the issue, and furnished a rationale for the conclusions.  See Nieves-Rodriguez; supra.

In light of the above, the Board finds that the weight of the evidence is against a finding that the bilateral sensorineural hearing loss and tinnitus are related to the Veteran's active service.  Based on a careful review of the entire record, the Board finds that the evidence is not in equipoise as to whether the current hearing loss and tinnitus are as likely as not due to the Veteran's exposure to noise in active service and as to whether the hearing loss tinnitus began during active service, but the weight of the evidence preponderates against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The claims for service connection for bilateral sensorineural hearing loss and tinnitus are therefore denied. 

4.  Increased Rating: Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

Where there is a question as to which of two evaluations (ratings) shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  

In deciding this appeal, VA has specifically considered whether separate ratings for different periods of time are warranted, assigning different ratings for different periods of the Veteran's appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).   

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3. 

5.  Higher Initial Disability Rating for PTSD 

By way of history, a February 2007 rating decision granted service connection for PTSD and a 30 percent rating was assigned from March 1, 2006 under Diagnostic Code 9411.  The Veteran expressed disagreement with the disability rating.  A May 2016 rating decision assigned a 50 percent rating from April 28, 2016.  

The Veteran argues that a higher rating is warranted for the PTSD because he has severe bouts of depression, sleepless nights, combativeness, and he worries and is nervous all the time.  He stated that he hates crowds and his stomach is always upset because he is feels on edge.  See the September 2009 statement.   See also the June 2015 Board Hearing testimony.  

Under the General Rating Formula for Mental Disorders, a 30 percent rating is assigned when a veteran's PTSD causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is assigned when a veteran's PTSD causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is assigned when a veteran's PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or an inability to establish and maintain effective relationships.

A 100 percent rating is assigned when a veteran's PTSD causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id. 

In determining the level of impairment under 38 C.F.R. § 4.130, a rating specialist is not restricted to the symptoms provided under the diagnostic code, and should consider all symptoms which affect occupational and social impairment, including those identified in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV or DSM 5).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause an occupational or social impairment equivalent to those listed in that diagnostic code, the appropriate, equivalent rating is assigned.  See Mauerhan, 16 Vet. App. 436.

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated "DSM-5."  As the Veteran's claim was certified to the Board after August 4, 2014, the DSM-5 is applicable to this case.  According to the DSM-5, clinicians do not typically assess GAF scores.  The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice. 

Within the DSM-IV, Global Assessment Functioning (GAF) scale scores ranging from 1 to 100 reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.) (DSM-IV), p. 32).  

In reviewing the evidence of record, the Board will consider the assigned GAF scores; however, the Board is cognizant that GAF scores are not, in and of themselves, the dispositive element in rating a disability.  Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126 (a) (2016).

After a review of the evidence, the Board finds that the evidence establishes that a disability evaluation in excess of 30 percent is not warranted for the service-connected PTSD prior to April 28, 2016. 

The Board finds that prior to April 28, 2016, the Veteran's PTSD was manifested by occupational and social impairment with mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress and symptoms controlled by medication; and an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal due to such symptoms as depressed mood, anxiety, chronic sleep impairment, and irritability, which warrants a 30 percent disability rating and no higher under Diagnostic Code 9411. 

The Veteran was afforded a VA PTSD examination in April 2006.  The VA examiner, a licensed psychologist, examined the Veteran, considered the Veteran's symptoms and impairment due to the PTSD, and concluded that the PTSD was manifested by mild occupational and social impairment with mild symptoms.  The Veteran reported that he has had no significant mental health treatment over the years and he once saw a psychologist in 2006.  He reported that he had some psychiatric symptoms including sleep disturbance, startles readily, intrusive thoughts about Vietnam, and he likes to live on the edge.  He had some periodic anger issues, occasional intrusive thoughts about Vietnam, occasional symptoms of hyperarousal, and occasional flashbacks but he denies any significant problems.  He stated that he is coping relatively well.  

Mental status examination revealed mood was rather matter of fact with no obvious depression.  He complained of some intrusive thoughts, occasionally about Vietnam though he denies being particularly obsessed about Vietnam.  He stated that he likes living on the edge, especially in his work related life, and he works a large number of hours (55 to 60 hours).  He stated that he noticed that he was never particularly expressive around his feelings except sometimes he gets periodically angry at work, avoids crowds and people; he noted that his lack of expressive feelings that have caused him trouble with intimacy, especially with women.  He was alert and oriented and his hygiene was adequate.  There was no mania or pressure in speech.  He complained of startle reflex and some type of hypervigilance but no evidence of thought discerns, hallucinations or delusions.  Speech was within normal limits.  He was not suicidal or homicidal and he had no episodes of violence over the years.  Eye contact was good.  He complained of some intrusive thoughts.  He has at least one divorce; has had problems with intimacy, especially with relationships and women.  

The VA examiner stated that the Veteran appears to have adapted to his symptoms of PTSD and though he has had some social dysfunction he has been married and divorced at least once.  He still has some irritability and problems at work.  His symptoms of PTSD are currently mild.  His capacity for improvement and remission for PTSD was still good.  He was gainfully employed.  He has not been fired over the years.  Though he has been divorced because of his problems dealing with his feelings and relationships with women, he was able to get remarried.  He was able to raise his children successfully and he has not been suicidal.  He has not been hospitalized for any psychiatric reasons.  The diagnosis was PTSD, mild.  The GAF score assigned to the PTSD was 70. 

The Veteran was afforded a VA PTSD examination in July 2008.  The VA examiner, a psychiatrist, examined the Veteran, considered the Veteran's symptoms and impairment due to the PTSD.  The VA examiner stated that the Veteran has some social dysfunction and avoidance, occasionally some irritability and difficulty getting along with people, social avoidance.  He has occasional mood irritability, distancing himself from others, needing to be in control.  The VA examiner stated that the Veteran had some obvious social dysfunction, impaired by limited insight.  He has some employment dysfunction; he doesn't like being a supervisor even though his boss said he would be good at it and he is having control issues related to his PTSD.  The VA examiner stated that the capacity for improvement of his PTSD was still good; he was still married and was still gainfully employed.  The GAF score assigned to the PTSD was 67. 

The Veteran was afforded a VA PTSD examination in April 2010.  The VA examiner, a psychiatrist, examined the Veteran, considered the Veteran's symptoms and impairment due to the PTSD.  The Veteran reported that he occasionally had some social isolation and dysfunction which he felt was from stress from his PTSD.  The Veteran got married when he got out of the military and he has 3 children.  His wife left him and he raised his 9 year old daughter and his 17 year old son.  He had an 18 year old son already in college.  He and his first wife divorced in 1990.  The Veteran married a younger woman in 2001 and he is still married.  He has a couple of stepchildren.  The Veteran reported having occasional fights with his second wife, but the marriage is overall stable.  He worked as a tool and dye foreman most of his life, since 1988.  He ended up getting laid off on May 15, 2009.  They never gave him an exact reason, but he was sure it was due to his physical impairments of his lower extremity as well as his knee problems for which he also had been on two Workers Comp claims in 2005 and in 2006.  

The Veteran reported that he has still been about the same since that last VA examination in May 2006.  He stated that he was still having some problems, especially with sleep, occasional marital friction, irritability, and some social isolation.  He did not have suicide attempts and he was not currently in therapy or psychiatric treatment.  He stated that he used to overwork a bit to keep up his lifestyle.  

On the mental status exam he was alert and oriented.  Mood was stable.  He had occasional anxiety.  He did not have mania or pressured speech.  There was no evidence of a thought disorder.  Eye contact was good.  Insight was good.  There were no hallucinations or delusions.  Dress and hygiene were adequate.  His worst flashback is of the fire fights as well as laying on the ground wounded before he was medevac'd out.  He was competent to manage his VA benefits.  He impression was PTSD with some distress from intrusive thoughts and occasional flashbacks, sleep disturbance, and some mild social dysfunction.  He was not currently in need of treatment at this time.  Regarding social dysfunction, the Veteran used to have problems with his marriage and he used to overwork to deal with his PTSD but he was currently remarried, and his marriage is stable.  He used to abuse alcohol in the past, but much less now, to deal with his PTSD.  The VA examiner noted that the Veteran's employability problems were due to his ongoing physical/medical issues for which he qualified for Social Security disability.  The VA examiner stated that the Veteran's capacity for improvement and remission of the PTSD was still good, he was not currently needing psychiatric treatment, his employment dysfunction was mainly due to his physical problems and not due to his PTSD, and he only has occasional social dysfunction and isolation due to his PTSD.  He takes his medications as prescribed.  The current GAF score for the PTSD was 65. 

The Board finds that the May 2006, July 2008, and April 2010 VA opinions to be highly probative since the examiners reviewed the claims folder, considered the Veteran's report of PTSD symptoms and functioning, examined the Veteran, and provided medical conclusions based upon the exam findings and history.  The Board has the duty to assess the credibility and weight to be given to the evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  Factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The medical opinions are based on sufficient facts and data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The VA examiners, as psychologists and psychiatrists, have the skill and expertise to render these medical opinions and provide an assessment as to the level of severity of the PTSD and how the PTSD impacted the Veteran's occupational and social functioning.  In evaluating the probative value of medical statements, the Board examines factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).  The May 2006, July 2008, and April 2010 assessments of the severity of the PTSD were based on all of a Veteran's symptoms affecting his level of occupational and social impairment.  See Mauerhan, 16 Vet. App. at 442-443.  The VA examiners considered all of the PTSD symptoms when making this determination.  The weight of the evidence shows that the PTSD causes mild to moderate impairment in occupational and social functioning with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal.

The Veteran submitted a March 2006 Psychosocial Assessment and Employability Evaluation by a licensed psychologist in support of his claim.  The report indicates that the Veteran was referred for purposes of evaluating his current psychosocial functioning and employability.  The report indicates that the Veteran has difficulty falling asleep and staying asleep.  He wakes up after one to two hours and sometimes he wakes up with physical reactions such as being startled or having the sense of falling.  He had dreams and/or nightmares regarding his Vietnam experience infrequently throughout the year.  He had intrusive and involuntary thoughts regarding his Vietnam experience intermittently on a daily basis.  He has experienced flashbacks.  The smell of body waste or extreme heat can cause flashbacks and/or intrusive thoughts.  He becomes extremely upset around places, people and events that remind him of the military and he tries to avoid them.  It was noted that the Veteran has felt emotionally numb and void of feeling since his return from the military.  He has difficulty trusting others, few close friends and difficult interpersonal relationships.  He has avoided thinking or talking about his traumas except with other veterans who are friends.  He denied feeling alienated or separate, but does have a sense of doom and negativity and stated that he always looks at the dark side.  He has lost interest in things that he previously enjoyed, particularly guns.  He has difficulty remembering certain aspects of his traumas as there are blanks in his memory.  The Veteran had frequent bouts of irritability and outbursts of anger not usually related to issues at hand.  His concentration is poor as his mind wanders.  Work is becoming more difficult because of this problem.  He is hyper-vigilant and does exhibit an exaggerated startle response.  The report indicates that the following symptoms cause social, personal and occupational impairment: difficulty concentrating, generalized anxiety with difficulty being around crowds, short term memory loss, flashbacks, intrusive thoughts, insomnia, overwhelming feelings of anger, withdrawn and isolative, and moderately severe bouts of depression.  The GAF score assigned to the PTSD was 49. 

For the period of the appeal (prior to April 28, 2016), the Board finds that the Veteran's PTSD symptomatology did not more closely approximate occupational and social impairment with reduced reliability and productivity, or difficulty in establishing or maintaining effective work and social relationships; or with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; or with total occupational and social impairment.  The weight of the competent and credible evidence shows that the PTSD was manifested by mild to moderate symptoms and more closely approximated occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks although generally functioning satisfactorily with routine behavior, self-care, and conversation normal.  The Board notes that the March 2006 private psychosocial assessment shows a GAF score of 49.  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  DSM-IV. 

The Board finds that the level of serious impairment as assessed upon the March 2006 private psychosocial assessment is not supported by the evidence of record.  The competent and credible evidence does not show serious symptoms such as suicidal ideation, severe obsessional rituals, or an inability to keep a job.  At the time of the assessment, the Veteran was working full time.  The weight of the competent and credible evidence shows that for the time period in question, the PTSD more closely approximately mild to moderate occupational and social impairment with an occasional decrease in work efficiently and intermittent periods of an inability to perform occupational tasks.  The April 2006, July 2008, and April 2010 VA psychiatric examinations show GAF scores of 70, 67, and 65 respectively.  GAF scores ranging between 61 to 70 reflect some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, and has some meaningful interpersonal relationships. DSM-IV.  The weight of the evidence shows that the PTSD caused mild to moderate symptoms or impairment during the time period in question.  

For the time period in question (prior to April 28, 2016), the Board finds that the Veteran's PTSD symptomatology did not more closely approximate occupational and social impairment with reduced reliability and productivity, or difficulty in establishing or maintaining effective work and social relationships; or with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; or with total occupational and social impairment.  The weight of the competent and credible evidence shows that the PTSD was manifested by mild to moderate symptoms and more closely approximated occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks although generally functioning satisfactorily with routine behavior, self-care, and conversation normal.  The medical evidence of record does not establish a higher or more severe level of impairment. 

The Board finds that the record demonstrates that the Veteran's disability picture does not more nearly approximate the 50 percent or higher rating criteria under Diagnostic Code 9411 prior to April 28, 2016.  The preponderance of the evidence is against the assignment of a higher initial rating in excess of 30 percent for PTSD prior to April 28, 2016, and this claim is denied. 

To this end, the Board notes that the appearance of a single symptom which might be included in the schedular rating criteria for a higher rating does not mandate the assignment of a higher rating.  Rather, the Board is charged with considering all of the psychiatric symptomatology and determining how that symptomatology impacts the Veteran's social and occupational functioning.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  As noted above, the VA examiners considered all of the Veteran's PTSD symptoms and considered the Veteran's level of functioning and the VA examiners determined that the PTSD caused occupational and social impairment with mild or moderate symptoms which occasionally decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.  

After a review of the evidence, the Board finds that the evidence establishes that a disability evaluation in excess of 50 percent is not warranted for the service-connected PTSD from April 28, 2016.  The Veteran was afforded a VA PTSD examination on April 28, 2016.  The VA examiner, a psychologist, examined the Veteran, considered the Veteran's symptoms and impairment due to the PTSD.  The VA examiner stated that the Veteran's diagnoses were PTSD; other specified depressive disorder secondary to leg conditions, chronic pain, and resulting limitations; and alcohol use disorder, moderate.  The VA examiner stated that it is not possible to differentiate what portion of each symptom is attributable to each diagnosis, the Veteran's diagnoses are comorbid and have overlapping features, reducing differentiation of symptoms to speculation.  It was noted that the Veteran's alcohol use is secondary.  The VA examiner opined that the Veteran's current psychiatric impairment was best summarized as occupational and social impairment with reduced reliability and productivity.  

Regarding relevant social, marital, and family history, as related by Veteran, and as obtained from review of available records, the Veteran underwent his last VA psychiatric evaluation for PTSD on April 27, 2010.  He remains married to his second wife of 15 years.  He stated that sleep impairment and being "always" on edge and looking for something bad to happen has adversely impacted his marriage secondary to PTSD.  He has 3 children from his first marriage, stating one son is in prison, and his other son and daughter are "doing excellent."  He denied having any friends, adding he does not want any, stating, "I depend on one person, that's me."  Regarding relevant occupational and educational history, the Veteran denied obtaining any additional education or working since his last evaluation.  He stated he last worked as a trouble shooter for 12 years in tool and die, until he was laid off/let go in 2009 with no reason given.  He denied any problems with work ethic or absenteeism, and stated his former employers could not give him a reason for letting him go.  He stated being let go from his job has bothered him for a long time, adding he still hates the man who terminated him.  Review of previous records indicates Veteran has been receiving Social Security Disability benefits since December of 2009.  The record shows that the last VA psychiatric examination in April 2010, available records are silent for his involvement in any mental health treatment/medication management for his symptoms.  The Veteran confirmed that he has not been involved in treatment, stating he has done things on his own for 66 years, and plans on continuing to do so for the time he has left. 

With regards to his current functioning, the Veteran stated he does what he has to do, and is "not cheerful" and "not sullen all the time." He did say he looks for the "worst case scenario," and that if anything other than that happens it is good. He also reported anxiety triggered by appointments at the VA, finances, taking care of his mother-in-law, his step-daughter and her boyfriend living in his home, crowds, and loud noises. He added he experiences "fleeting" panic attacks.  The Veteran stated that he thinks about suicide, adding, "I think too much of myself to do it."  He added religious beliefs have kept him from suicide.  He denied making any attempts, and denied any current plan/intent to harm himself.  He also reported thoughts of homicide, but denied acting on those thoughts, nor any current plan/intent to harm others.  He stated his appetite is "pretty good."  At night, he experiences a 1-2 hour delay in the onset of his sleep. Veteran stated he checks his house and property before bed to make sure everything is ok.  His wife reportedly complains he hears things no one else does, after which he will then investigate.  He stated his sleep is interrupted 2-3 times/night, and has nightmares "from time to time, adding he will again check his home while he is up.  He reported flashbacks "once in a great while."  He described his short-term memory as "pretty good," and his long-term as "pretty good at times," but not at others.  Physically, the Veteran reported impairment in his legs, adding he is in constant pain.  

The Veteran's symptoms were depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  

Mental status examination revealed that the Veteran was cooperative with the assessment process.  His mood was anxious, but his affect appropriate to content.  He displayed good eye contact.  The Veteran's speech was normal in rate and tone, spontaneous and goal-directed.  His thought processes were organized with no evidence of formal thought disorder, hallucinations, delusions, or mania.  He appears to be of average intelligence, capable of abstract thinking and displays good insight into his PTSD and related emotions and behaviors.  The Veteran displays no difficulties with activities of daily living due to his mental health issues.

The PTSD Checklist-5 (PCL-5) was administered to gauge current signs and symptoms of traumatic stress.  The Veteran endorsed the following symptoms as bothering him extremely: blaming himself or someone else for the stressful experience or what happened after; having strong negative feelings such as fear, horror, anger, guilt, or shame; loss of interest in activities he used to enjoy; feeling distant or cutoff from others; trouble experiencing positive feelings; being "super alert" or watchful or on guard; feeling jumpy or easily startled; and trouble falling or staying asleep.  The Veteran endorsed the following symptoms as bothering him quite a bit: repeated, disturbing dreams of the stressful experience; avoiding memories, thoughts, or feelings related to the stressful experience; having strong negative beliefs about himself, others, or the world; and irritable behavior, angry outbursts, or acting aggressively.  The Veteran endorsed the following symptoms as bothering him moderately: repeated, disturbing, and unwanted memories of the stressful experience; suddenly feeling or acting as if the stressful experience were actually happening again; feeling very upset when something reminded him of the stressful experience; having strong physical reactions when something reminded him of the stressful experience; avoiding external reminders of the stressful experience; taking too many risks or doing things that could cause self-harm; and having difficulty concentrating.  No symptoms were endorsed by the Veteran as bothering him a little bit.  The remaining symptom was endorsed as bothering him not at all (e.g., Trouble remembering important parts of the stressful experience). 

The VA examiner stated that since the Veteran's last VA psychiatric examination for PTSD in 2010, his psychosocial functioning has remained relatively poor.  Results of current examination revealed continued presence of signs and symptoms of PTSD, as described above, as well as depression secondary to his leg conditions.  In addition, the Veteran reported that he self-medicates his symptoms regularly with alcohol.  The VA examiner stated that the prognosis for substantial improvement of psychiatric symptoms and functional status is poor, as the Veteran is not involved in treatment for his symptoms.  The VA examiner opined that the Veteran's current psychiatric impairment was best summarized as occupational and social impairment with reduced reliability and productivity.

The Board finds that the May 2016 VA opinion to be highly probative since the VA psychologist reviewed the claims folder, considered the Veteran's report of PTSD symptoms and functioning, examined the Veteran, and provided medical conclusions based upon the exam findings, testing, and history.  The Board has the duty to assess the credibility and weight to be given to the evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  Factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The medical opinion is based on sufficient facts and data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The VA examiner, as a psychologist, has the skill and expertise to render this medical opinion and provide an assessment as to the level of severity of the PTSD and how the PTSD impacted the Veteran's occupational and social functioning.  In evaluating the probative value of medical statements, the Board examines factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).

The weight of the evidence is against the assignment of a 70 percent rating for the service-connected PTSD for this time period, as it is not shown that the Veteran's PTSD caused deficiencies in most areas of work, school, family relations, judgment, thinking, or mood.  

The Board acknowledges that the evidence does show that the Veteran's service-connected PTSD did cause deficiencies in mood in that he had depressed and anxious mood.  However, the weight of the evidence shows that the service-connected PTSD was productive of social and occupational impairment with reduced reliability and productivity and difficulty maintaining and establishing friendships, not deficiencies in most areas.

The May 2016 VA examiner specifically stated that the Veteran's PTSD causes occupational and social functioning with reduced reliability and productivity and difficulty in establishing effective work and social relationships.  The May 2016 assessment of the severity of the PTSD was based on all of a Veteran's symptoms affecting his level of occupational and social impairment.  See Mauerhan, 16 Vet. App. at 442-443.  The VA examiner considered all of the PTSD symptoms when making this determination.  

The evidence shows that the Veteran was in a martial relationship and he reported a good relationship with his wife and children.  There is evidence of a deficiency in mood since the Veteran has been noted to have depressed and anxious mood.  However, the weight of the evidence does not show a deficiency in judgment or thinking.  The weight of the evidence does not show a deficiency in work.  The evidence shows that the Veteran was able to work for 20 years after service until he was laid off.  This probative medical evidence weighs against the claim for an increased rating in excess of 50 percent for the time period of the appeal. The Board finds that the record does not show the Veteran manifested symptoms that equal or more nearly approximate the criteria for a 70 percent evaluation. 

There is no showing of total social and occupational impairment due to the service-connected PTSD as to warrant the assignment of a schedular 100 percent rating evaluation at any time during the period of this appeal.  Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  The competent and credible evidence shows that for the entire period of the appeal, the Veteran's PTSD has not been manifested by symptoms of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. The Board finds that the record demonstrates that, for entire rating period, the Veteran's disability picture does not more nearly approximate the 100 percent rating criteria under Diagnostic Code 9411.  The preponderance of the evidence is against the assignment of an increased rating for the service-connected PTSD, and this claim is denied. 

The weight of evidence shows that the service-connected PTSD causes social and occupational impairment with reduced reliability and productivity and difficulty in establishing effective work and social relationships, not total impairment.  As noted, the Veteran has a 30 year work history after service.  The Veteran has relationships with members of his family.  He is able to obtain medical treatment at VA facilities and interact with the health care providers.

The Board is aware that the symptoms listed under the 70 percent evaluation are essentially examples of the type and degree of symptoms for that evaluation, and that the Veteran need not demonstrate those exact symptoms to warrant a 70 percent evaluation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Nevertheless, the Board finds that the record does not show the Veteran manifested symptoms that equal or more nearly approximate the criteria for a 70 percent evaluation.  The preponderance of the evidence weighs against the claim for a disability rating in excess of 50 percent from April 28, 2016, and the claim is denied.

In conclusion, the Board finds that from April 28, 2106, the Veteran's service-connected PTSD does not more closely approximate the criteria supporting a 70 or 100 percent rating.  The preponderance of the evidence is against the assignment of a higher initial rating for the service-connected PTSD, and this claim is denied.






6.  Increased Compensable Rating for Malaria

By way of history, a March 1971 rating decision granted service connection for malaria and a zero percent rating was assigned from November 25, 1971 under Diagnostic Code 6304.  In October 2009, the Veteran filed a claim for an increased rating.  A December 2009 rating decision denied the increased rating claim.  

The Veteran argues that a higher compensable rating is warranted because he has had periodic symptoms of malaria ever since service and he suffers a loss of work from time to time due to this illness.  See the February 2007 notice of disagreement.  He stated that he had bouts of flu like symptoms every spring and fall and the episodes last approximately one and a half to two weeks.  See the September 2009 statement and the June 2015 Board Hearing Transcript, pages 5 to 10.     

Under Diagnostic Code 6304, malaria, a single, 100 percent disability rating is warranted for an active disease.  A note for Diagnostic Code 6304 provides that residuals of the disease, such as liver or spleen damage, should be rated under the code appropriate for that body system.  38 C.F.R. § 4.88b, Diagnostic Code 6304.

The Board finds that the weight of the competent and credible evidence establishes that the Veteran does not have active malaria to warrant a 100 percent rating under Diagnostic Code 6304.  The November 2009 VA examination report indicates that the Veteran reported having episodes of "flu like" symptoms 4-6 times per year.  He had fever, chills, headaches, and change in color of face.  The Veteran has not been to provider for these conditions and he does go into work on light duty.  The Veteran has not had malarial smear when these symptoms occur so he does not know if it is a recurrence of malaria.  Physical exam revealed no signs of splenomegaly or hepatomegaly or signs of renal damage such as nephrotic syndrome.  It was noted that the malaria was not active or currently present.  Blood work revealed no malarial parasites.  The VA examiner considered the Veteran's report of "flu like" symptoms intermittently throughout the year.  The VA examiner noted that the Veteran did not usually see a provider when this occurs and he has not had blood testing since service that confirms recurrence of malaria.  The VA examiner noted that it would be difficult to confirm or deny malaria on the basis of his symptoms and without blood testing to confirm.  He was not having any of the symptoms on the day of this visit and the reported symptoms could also be symptoms of viral infections or influenzae.

The April 2016 VA examination report indicates that the Veteran reported having flu-like symptoms (cold, sweating, weakness, fever) occasionally which lasts for a day or two and it is relieved by itself without any medical intervention.  He reported that his last experience of such symptoms was around two and a half years ago and he never sought any medical attention when these symptoms occurred.  He did not have any such symptoms now.  

Physical exam revealed no evidence of any residuals of malaria or any other pertinent physical findings.  It was noted that the malaria was not active or currently present.  Blood work revealed no malarial parasites.  The VA examiner stated that the bloodwork did not show any evidence of persistent malaria.  The VA examiner considered the Veteran's report of "flu like" symptoms and noted that the symptoms have never been evaluated by a medical professional to confirm that that it is due to malaria, and the symptoms were nonspecific and they cannot be attributed only to malaria.  The VA examiner noted that the Veteran also stated that he is not getting those symptoms lately and the last time that he ever got was two and half years ago.  The VA examiner pointed out that unless those symptoms are evaluated when they are present by proper blood work, relationship between those symptoms and the service-connected malaria cannot be established. 

The VA medical opinions are probative as the VA examiners reviewed the Veteran's claims file and medical history, considered the Veteran's report of symptoms, considered the examinations findings and blood test results, and provided a rationale for the opinion.  The VA medical opinions state that the claims file was available and reviewed.  The Board finds that the opinions are based upon sufficient facts and data and the opinions are probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The opinions are consistent with the competent and credible evidence of record.

The Board has considered the Veteran's lay statements concerning the symptoms that the veteran attributes to the service-connected malaria.  The Veteran, as a lay person, is competent to describe observable symptoms.  However, laypersons do not have the competence to render an opinion as to the diagnosis or cause of certain non-specific symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  See also Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Some medical issues require specialized training for a determination as to diagnosis.  Such issues are therefore not susceptible of lay opinions.  There is no evidence that the Veteran has medical expertise.  The Veteran has not provided or identified any medical evidence to support his contentions that the service-connected malaria is active and/or causes episodes of flu-like symptoms.  As noted above, the May 2016 VA examiner stated that the Veteran's symptoms were non-specific and could be attributed to diseases or causes other than malaria.  The Board finds that the medical evidence of record, specifically the multiple VA medical opinions, are more probative and outweighs the Veteran's general lay assertions.  

The Board finds that the weight of the competent and credible evidence establishes that the Veteran does not have active malaria or any current residuals of malaria.  The Board finds that the Veteran's reported flu-like symptoms are not residuals of the malaria he contracted during service and thus, cannot be assigned a compensable rating on that basis.  Therefore, a compensable schedular rating is not warranted and the claim is denied.










	(CONTINUED ON NEXT PAGE)
ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for tinnitus is denied.

Entitlement to an initial disability rating in excess of 30 percent for PTSD prior to April 28, 2016, is denied.

Entitlement to a rating in excess of 50 percent from April 28, 2016 for PTSD is denied.

Entitlement to a compensable rating for malaria is denied. 

REMAND

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014).  VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The Court has held that once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also 38 C.F.R. § 3.159 (c)(4) (2016).

The Veteran was afforded VA examinations of the service-connected residuals of SFWs to the right forearm and wrist and right thigh and the scars due to SFWs of the right forearm, right thigh, and left thigh in April 2016 and May 2016.  However, the Board finds the April 2016 and May 2016 VA examinations are inadequate and the AOJ did not comply with the December 2015 Board remand directives.   

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  The December 2015 Board remand directed the AOJ to schedule the Veteran for a comprehensive VA examination with an appropriate physician in order to determine the current severity of his residuals of SFW's of the right forearm with a scar on the medial third ulnar side and tender volar scar with small retained foreign bodies of the right wrist, residuals of a muscle injury due to SFW's of the right thigh, including two SFW scars and two donor site scars, painful right thigh scar, left thigh scar, and right forearm scar disabilities.  The Board requested a VA medical opinion as to the severity of the muscle injury of Group VII and indicate if the severity was slight, moderate, moderately severe, or severe in nature.  The Board also requested that the VA medical opinion address any neurological impairment of the Veteran's right thigh and right forearm and wrist as appropriate.  In the April and May 2016 VA examination reports, the VA examiner did not provide this medical information and assessment as to the muscle injury. 

The VA examiner addressed whether there was neurological impairment in the right upper extremity and lower extremity and concluded that there was no neurological impairment.  This assessment, however, is at odds with other medical evidence of record including the VA physical medicine consult records which indicate in March 2016 that the Veteran had bilateral lower leg/foot neuropathy affecting ability to walk distance, climb stairs, step into and out of tub.  The Board also notes that there are EMG findings of neuropathy of the median and ulnar motor nerves at the right wrist in November 2009 and sensory motor neuropathy of the right and left lower extremities secondary to trauma and scarring in April 2010.  Thus, an additional remand is necessary to comply with the prior remand instructions and another VA examination is necessary. 

Finally, on remand, the AOJ should obtain any updated VA treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records dated from February 2017 to the present.  All obtained records should be associated with the evidentiary record.

2.  Schedule the Veteran for a comprehensive VA muscle injury and scar examinations with an appropriate physician in order to determine the current severity of his residuals of SFW's of the right forearm, residuals of a muscle injury due to SFW's of the right thigh, including two SFW scars and two donor site scars, painful right thigh scar, left thigh scar, and right forearm scar disabilities.  

All tests deemed necessary should be conducted.  Nerve conduction studies, EMG, and x-ray examination of the right upper extremity and the bilateral lower extremities should be conducted.  

Following review of the claims file and examination of the Veteran, the examiner should address the following:  

(a)	Right Forearm and wrist SFW's: The examiner should describe the muscle injury of the right hand and wrist and any symptomatology associated with that impairment.  The examiner should opine whether his muscle injury of Group VII is slight, moderate, moderately severe, or severe in nature.  

The examiner should also conduct range-of-motion testing of the Veteran's right hand, wrist, and arm, and provide address any functional loss including due to pain, excess fatigability, weakness, and additional disability during flare-ups.  Any additional loss of motion with repetitive movement must be noted.  The examiner should inquire as to periods of flare-up, and note the frequency and duration of any flare-ups.  

The examiner should discuss any neurological impairment of the Veteran's right hand and wrist, identify the nerves involved, and opine whether the neurologic impairment is slight, moderate, moderately severe, or severe in nature.  

It should be specifically noted whether the effects of muscle damage in any way differ from limitation of motion of the right hand and wrist and/or any neurological impairment thereof.  

Finally, the examiner should perform an examination of any scarring associated with of the Veteran's right forearm and wrist SFW's injuries, identifying all functional deficits caused by that scarring.  The examiner should report the location and size (length and width measured in inches or square centimeters) of the scar. The examiner should report whether the scar is deep (associated with underlying soft tissue damage) or superficial; causes limited motion; unstable (frequent loss of covering over the scar); painful on examination; or causes limitation of function of the affected part or any other disabling effects.
	
(b)	Right Thigh SFW's/Donor Sites and Left Thigh SFWs: The examiner should describe the muscle injury of the right and left leg and any symptomatology associated with that impairment.  The examiner should opine whether the muscle injury of Groups XIII and XI is slight, moderate, moderately severe, or severe in nature.  

The examiner should also conduct range-of-motion testing of the Veteran's right thigh and left leg and address any functional loss including those due to pain, excess fatigability, weakness, and additional disability during flare-ups.  Any additional loss of motion with repetitive movement must be noted.  The examiner should inquire as to periods of flare-up, and note the frequency and duration of any flare-ups.  

The examiner should additionally indicate whether there is any right femur impairment related to the Veteran's SFW's of the right thigh and donor sites and/or which has been caused by the muscle injury thereof.  The examiner should note whether there is malunion of the Veteran's femur with a slight, moderate, or marked hip disability as a result thereof; whether there is nonunion of the femur, or whether there is a fracture of the surgical neck (false flail joint) or shaft or anatomical neck of his right femur.

The examiner should discuss any neurological impairment of the Veteran's right and left lower extremities due to the SFWs, identify the nerves involved, and opine whether the neurologic impairment is mild, moderate, moderately severe, or severe in nature.  

It should be specifically noted whether the effects of muscle damage in any way differ from limitation of motion of the right thigh and left leg and/or any neurological impairment thereof.  

Finally, the examiner should perform an examination of any scarring associated with of the Veteran's right thigh, left thigh, and left leg SFW's injuries, identifying all functional deficits caused by that scarring.  The examiner should report the location and size (length and width measured in inches or square centimeters) of the scar. The examiner should report whether the scar is deep (associated with underlying soft tissue damage) or superficial; causes limited motion; unstable (frequent loss of covering over the scar); painful on examination; or causes limitation of function of the affected part or any other disabling effects.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

3.  Following any additional indicated development, readjudicate the claims for increased evaluations for residuals of SFW's of the right forearm and wrist, residuals of a muscle injury due to SFW's of the right thigh, right thigh scar, left thigh scar, and right forearm scar disabilities.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 






action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


